Exhibit 10.1
 


Z TRIM HOLDINGS, INC.
 


 
Subscription Documentation Package
 
To subscribe for Units in the private offering of
 
Z TRIM HOLDINGS, INC.
 


1.           Date and Fill in the number of Units being subscribed for and
Complete and Sign the Signature Page included in the Subscription Agreement.
 
2.           Initial the Accredited Investor Certification page attached to this
letter.
 


3.
Complete and Return the Investor Profile and, if applicable, Wire Transfer
Authorization
attached to this letter.

 
4.
Fax all forms to Brian Chaiken (847) 549-6028 and then send all signed original
documents with a check to:

 


Brian Chaiken
 
Chief Financial Officer
 
Z Trim Holdings, Inc.
 
1011 Campus Drive
 
Mundelein, IL 60060
 


5.
Please make your subscription payment payable to the order of Z Trim Holdings,
Inc.

 


For wiring funds, send directly to the following account:
 


Acct. Name:
Z Trim Account

ABA Number:                         071925046
A/C Number:                         10143857 
FBO:


 
 
Investors will purchase the number of units (the “Units”) set forth on the
signature page to the Subscription Agreement at a purchase price of $1.50 per
Unit.  Each Unit consists of 1 share of Common Stock, par value $0.00005 per
share.  The original issue price of the Common Stock is $1.50 per share. The
subscription for the Units will be made in accordance with and subject to the
terms and conditions of the Subscription Agreement and the Term Sheet.
 


All subscription funds will be immediately available to the Company.  If the
Company rejects a subscription, either in whole or in part (which decision is in
the sole discretion of the Company), the rejected subscription funds or the
rejected portion thereof will be returned promptly to such subscriber without
interest accrued thereon.
 


Questions regarding completion of the subscription documents should be directed
to Brian Chaiken (847) 549-6002.  ALL SUBSCRIPTION DOCUMENTS MUST BE FILLED IN
AND SIGNED EXACTLY AS SET FORTH WITHIN.
 



 
 

--------------------------------------------------------------------------------

 



SUBSCRIPTION AGREEMENT
 


FOR Z TRIM HOLDINGS, INC.
 


Z Trim Holdings, Inc.
1011 Campus Drive
Mundelein, IL 60060
 
Ladies and Gentlemen:
 
1.           Subscription.
 
(a)            The undersigned (the “Purchaser”), intending to be legally bound,
hereby irrevocably agrees to purchase a unit or units (each, a “Unit” and
collectively, the “Units”) at a purchase price of $1.50 per Unit, from Z Trim
Holdings, Inc., an Illinois corporation (the “Company”).  Each Unit consists of
1 share of common stock, $.00005 par value (the “Common Stock”) of the Company.
 


2.            Payment.  The Purchaser encloses herewith a check payable to, or
will immediately make a wire transfer payment to, Z Trim Holdings, Inc.,
pursuant to the wire instructions provided by the Company, in the full amount of
the purchase price of the Units being subscribed for (the “Subscription
Amount”).  Together with the check for, or wire transfer of, the full
Subscription Amount, the Purchaser is delivering a completed and executed
Signature Page to this Subscription Agreement.
 


3.           Deposit of Funds.  All payments made as provided in Section 2
hereof shall be deposited by the Company as soon as practicable in its corporate
bank account.  If the Company rejects a Purchaser’s subscription, either in
whole or in part (which decision is in the sole discretion of the Company), the
rejected Subscription Amount or the rejected portion thereof will be returned
promptly to the Purchaser without interest accrued thereon or deduction
therefrom.  The Minimum Subscription Amount for a Purchaser in the Offering is
one Unit; provided, however, that the Company may, in its sole discretion,
permit fractional Units to be purchased.
 


4.            Acceptance of Subscription.  The Purchaser understands and agrees
that the Company in its sole discretion reserves the right to accept or reject
this or any other subscription for the Units, in whole or in part,
notwithstanding prior receipt by the Purchaser of notice of acceptance of this
or any other subscription.  The Company shall have no obligation hereunder until
the Company shall execute and deliver to the Purchaser an executed copy of this
Subscription Agreement.  If Purchaser’s subscription is rejected in whole, or
the Offering is terminated, all funds received from the Purchaser will be
returned without interest, penalty, expense or deduction, and this Subscription
Agreement shall thereafter be of no further force or effect.  If Purchaser’s
subscription is rejected in part, the funds for the rejected portion of such
subscription will be returned without interest, penalty, expense or deduction,
and this Subscription Agreement will continue in full force and effect to the
extent such subscription was accepted.
 
5.            Representations and Warranties of the Purchaser.  The Purchaser
hereby acknowledges, represents, warrants, and agrees as follows:
 


(a)           None of the Units, the Preferred Stock, the Warrants or any of the
shares of Common Stock issuable upon conversion of the Preferred Stock, in
payment of dividends on the Preferred Stock or the exercise of the Warrants or
offered pursuant to the Term Sheet are registered under the Securities Act of
1933, as amended (the “Securities Act”), or any state securities laws.  The
Purchaser understands and has advised each of its equity owners that the
offering and sale of the Units is intended to be exempt from registration under
the Securities Act, by virtue of Section 4(2) thereof and the provisions of
Regulation D promulgated thereunder, based, in part, upon the representations,
warranties and agreements of the Purchaser contained in this Subscription
Agreement;
 
(b)           The Purchaser and the Purchaser’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, “Advisors”), have
received the Term Sheet and all other documents requested by the Purchaser or
its Advisors, if any, have carefully reviewed them and understand the
information contained therein, prior to the execution of this Subscription
Agreement;
 
(c)           Neither the Securities and Exchange Commission (the “Commission”)
nor any state securities commission has approved the Units, the Preferred Stock,
the Warrants or any of the Common Stock issuable upon conversion of the
Preferred Stock, or in payment of dividends thereon or exercise of the Warrants,
or passed upon or endorsed the merits of the Offering or confirmed the accuracy
or determined the adequacy of the Term Sheet.  The Term Sheet has not been
reviewed by any Federal, state or other regulatory authority;
 
(d)           All documents, records, and books pertaining to the investment in
the Units (including, without limitation, the Term Sheet) have been made
available for inspection by the Purchaser and its Advisors, if any;
 


(e)          The Purchaser has carefully read the Term Sheet including the
section entitled “Risk Factors.”  The Purchaser and its Advisors, if any, have
had a reasonable opportunity to ask questions of and receive answers from a
person or persons acting on behalf of the Company concerning the offering of the
Units and the business, financial condition, results of operations and prospects
of the Company, and all such questions have been answered by the Company to the
full satisfaction of the Purchaser and its Advisors, if any, and the Purchaser
and its Advisors have had access, including through the EDGAR system, to true
and complete copies of the Company’s most recent Annual Report on Form 10-K for
the fiscal year ended December 31, 2010 (the “10-K”) and all other reports filed
by the Company pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), since the filing of the 10-K and prior to the date hereof
including the Quarterly Report on Form 10-Q for the quarter ended September 30,
2011, filed with the Securities and Exchange Commission on  November 21, 2011
(the “10 Q”), and have reviewed such filings;
 


(f)             In evaluating the suitability of an investment in the Company,
the Purchaser has not relied upon any representation or other information (oral
or written) other than as stated in the filings or as contained in documents so
furnished to the Purchaser or its Advisors, if any, by the Company in writing;
 
(g)             Neither the Purchaser nor any of its equity owners is aware of,
or is in anyway relying on and did not become aware of the offering of the Units
through or as a result of, any form of general solicitation or general
advertising including, without limitation, any article, notice, advertisement or
other communication published in any newspaper, magazine or similar media or
broadcast over television, radio, or over the Internet, in connection with the
offering and sale of the Units and is not subscribing for Units and did not
become aware of the offering of the Units through or as a result of any seminar
or meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally;
 


(h)            The Purchaser has taken no action which would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Subscription Agreement or the transactions contemplated hereby;
 


(i)            The Purchaser, either alone or together with its Advisor(s), if
any, have such knowledge and experience in financial, tax, and business matters,
and, in particular, investments in securities, so as to enable them to utilize
the information made available to them in connection with the offering of the
Units to evaluate the merits and risks of an investment in the Units and the
Company and to make an informed investment decision with respect thereto;
 


(j)            The Purchaser is not relying on the Company or any of its
employees or agents with respect to the legal, tax, economic and related
considerations of an investment in the Units, and the Purchaser has relied on
the advice of, or has consulted with, only its own Advisors;
 


(k)            The Purchaser is acquiring the Units solely for such Purchaser’s
own account for investment and not with a view to resale or distribution
thereof, in whole or in part.  The Purchaser has no agreement or arrangement,
formal or informal, with any person to sell or transfer all or any of the Units,
or Common Stock issuable, and the Purchaser has no plans to enter into any such
agreement or arrangement;
 
(1)            The purchase of the Units represents high risk capital and the
Purchaser is able to afford an investment in a speculative venture having the
risks and objectives of the Company.  The Purchaser must bear the substantial
economic risks of the investment in the Units indefinitely because none of the
Units, or the Common Stock issuable may be sold, hypothecated or otherwise
disposed of unless subsequently registered under the Securities Act and
applicable state securities laws or an exemption from such registration is
available.  Legends shall be placed on the securities included in the Units to
the effect that they have not been registered under the Securities Act or
applicable state securities laws and appropriate notations thereof will be made
in the Company’s stock books. Stop transfer instructions will be placed with the
transfer agent of the securities constituting the Units.  Unless made the
subject of an effective registration Statement filed under the Securities Act,
the Common Stock issuable will not be transferable until at least 6 months after
conversion or payment in full upon exercise and then only upon compliance with
the conditions of Rule 144 promulgated under the Securities Act.
 


(m)            The Purchaser has adequate means of providing for such
Purchaser’s current financial needs and foreseeable contingencies and has no
need for liquidity of the investment in the Units, or any of the Common Stock
for an indefinite period of time;
 


(n)            The Purchaser is aware that an investment in the Units involves a
number of very significant risks and has carefully read and considered the
matters set forth in the Form 10-K and, in particular, the matters under the
caption “Risk Factors” therein, and, in particular, acknowledges that such risks
may materially adversely affect the Company’s results of operations and future
prospects;
 


(o)            The Purchaser and each of its equity owners is an “accredited
investor” as that term is defined in Regulation D under the Securities Act, and
the Purchaser has truthfully and accurately completed the Accredited Investor
Certification contained herein;
 


(p)            The Purchaser: (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, limited liability company or partnership, association,
joint stock company, trust, unincorporated organization or other entity,
represents that such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Units, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity; or
(iii) if executing this Subscription Agreement in a representative or fiduciary
capacity, represents that it has full power and authority to execute and deliver
this Subscription Agreement in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or limited liability
company or partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity.  The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;
 


(q)             The Purchaser and its advisors, if any, have had the opportunity
to obtain any additional information, to the extent the Company had such
information in their possession or could acquire it without unreasonable effort
or expense, necessary to verify the accuracy of the information contained in the
Term Sheet and all documents received or reviewed in connection with the
purchase of the Units and have had the opportunity to have representatives of
the Company provide them with such additional information regarding the terms
and conditions of this particular investment and the financial condition,
results of operations, business and prospects of the Company deemed relevant by
the Purchaser or its Advisors, if any, and all such requested information, to
the extent the Company had such information in its possession or could acquire
it without unreasonable effort or expense, has been provided by the Company in
writing to the full satisfaction of the Purchaser and its Advisors, if any;
 


(r) The Purchaser represents to the Company that any information which the
undersigned has heretofore furnished or is furnishing herewith to the Company is
complete and accurate and may be relied upon by the Company in determining the
availability of an exemption from registration under Federal and state
securities laws in connection with the offering of securities as described in
the Term Sheet.  The Purchaser further represents and warrants that it will
notify and supply corrective information to the Company immediately upon the
occurrence of any change therein occurring prior to the Company’s issuance of
the securities contained in the Units;
 


(s) The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities.  Each of the equity
owners of the Purchaser is knowledgeable about investment considerations in
public companies and, in particular, public companies traded on the OTCBB.  The
Purchaser has a sufficient net worth to sustain a loss of its entire investment
in the Company in the event such a loss should occur.  The Purchaser’s overall
commitment to investments which are not readily marketable is not excessive in
view of the Purchaser’s net worth and financial circumstances and the purchase
of the Units will not cause such commitment to become excessive.  This
investment is a suitable one for the Purchaser;
 


(t) The Purchaser is satisfied that it has received adequate information with
respect to all matters which it or its Advisors, if any, consider material to
its decision to make this investment;
 
(u) The Purchaser acknowledges that any estimates or forward-looking statements
or projections included in the Term Sheet were prepared by the Company in good
faith, but that the attainment of any such projections, estimates or
forward-looking statements cannot be guaranteed by the Company and should not be
relied upon;
 


(v) No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or its Advisors, if any, in connection
with the offering of the Units which are in any way inconsistent with the
information contained in the Term Sheet;
 


(w) Within five days after receipt of a request from the Company, the Purchaser
will provide such information and deliver such documents as may reasonably be
necessary to comply with any and all laws and ordinances to which the Company is
subject;
 


(x) The Purchaser’s substantive relationship with the Company predates the
Company’s contact with the Purchaser regarding an investment in the Units;
 


(y) THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OR THE SECURITIES LAWS OF CERTAIN STATES AND ARE BEING OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH
LAWS.  THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE
AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH
LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.  THE SECURITIES HAVE NOT
BEEN APPROVED OR DISAPPROVED BY THE COMMISSION, ANY STATE SECURITIES COMMISSION
OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES
PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY
OF THE TERM SHEET.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL;
 


(z) The Purchaser acknowledges that none of the Units, or the Common Stock have
been recommended by any Federal or state securities commission or regulatory
authority.  In making an investment decision investors must rely on their own
examination of the Company and the terms of the Offering, including the merits
and risks involved.  Furthermore, the foregoing authorities have not confirmed
the accuracy or determined the adequacy of this Subscription Agreement.  Any
representation to the contrary is a criminal offense.  Investors should be aware
that they will be required to bear the financial risks of this investment for an
indefinite period of time; and
 


(aa) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities.  The Purchaser or Plan
fiduciary (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company and any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser or Plan
fiduciary has not relied on any advice or recommendation of the Company or any
of its affiliates.
 
(bb) The Purchaser represents that it has complied with applicable
anti-terrorism/anti-money laundering measures, and the Purchaser is not in
violation of the Executive Order 13224 (the “Order”) or the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act or other anti-terrorist/anti-money laundering
measures.  Neither the Purchaser nor any of its equity owners is a Specially
Designated National as defined in the Order.
 


6.          Representations and Warranties of the Company.  The Company hereby
acknowledges, represents, warrants, and agrees as follows:
 


(a) The Company is duly organized, validly existing and in good standing under
the laws of the State of Illinois.  The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which failure to do so
would have a material adverse effect on the assets, business, properties,
operations, financial condition or prospects of the Company and has all
requisite power to own its respective properties and to carry on its respective
businesses as now being conducted and as proposed to be conducted.  The Company
has all requisite power to execute, deliver and perform its obligations under
the offering documents entered into in connection with the Offering by the
Company, which offering documents include, without limitation, this Subscription
Agreement;
 


(b) The execution and delivery of the Transaction Documents and the performance
by the Company of its obligations hereunder and thereunder and the consummation
by the Company of the transactions contemplated hereby have been duly authorized
by the Company and no other proceedings on the part of the Company are
necessary.  The person(s) executing the Transaction Documents on behalf of the
Company has all right, power and authority to execute and deliver such
agreements in the name and on behalf of the Company.  The Transaction Documents
have been duly executed and delivered by the Company and, assuming the due
authorization, execution and delivery hereof by the subscriber hereto, will
constitute the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as the same may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the rights of creditors generally and the
availability of equitable remedies.
 
(c) Neither the execution and delivery by the Company of this Subscription
Agreement or any of the other Transaction Documents to which it is a party, nor
the offering, issuance or sale of the Units, the Preferred Stock, the 2008
Notes, nor the 2009 Notes and any documents executed in connection therewith,
nor the fulfillment of or compliance with the terms and provisions hereof or
thereof, will conflict with, or result in a breach or violation of the terms,
conditions or provisions of, or constitute a default under, or result in the
creation of any Lien on any properties or assets of the Company pursuant to the
organizational documents of the Company, or any material contract, agreement,
mortgage, indenture, lease or instrument to which it is a party or by which it
is bound or to which its assets are subject, or any requirement of law to which
it or its assets are subject, which conflict, breach, violate, default or could
reasonably be expected to have a material adverse effect;
 
(d) The Company has filed in a timely manner (including pursuant to an extension
thereof on Form 12b-25) all required reports, proxy statements and other filings
required to be filed with or furnished to the Commission during the twelve (12)
months prior to the date of this Agreement (the “Exchange Act Filings”).  On
their respective dates of filing, the Exchange Act Filings complied as to form
in all material respects with the requirements of the Exchange Act applicable to
such Exchange Act Filings and the Exchange Act Filings did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, and all financial
statements contained in the Exchange Act Filings fairly present in all material
respects the financial position of the Company on the dates of such statements
and the results of operations for the periods covered thereby in accordance with
GAAP consistently applied throughout the periods involved and prior periods,
except as otherwise indicated in the Exchange Act Filings including the notes to
such financial statements;
 
(e) Trading in the Company’s Common Stock has not have been suspended by the
Commission or any trading market and at any time prior to the Closing, trading
in securities generally as reported by Bloomberg Financial Markets (“Bloomberg”)
has not have been suspended or limited, and minimum prices have not have been
established on securities whose trades are reported by Bloomberg.  Except as set
forth in the Exchange Act Filings, the Company is, and has no reason to believe
that it will not in the foreseeable future continue to be, in compliance with
all such listing and maintenance requirements;
 
(f) Since December 31, 2010 and through the date of this Agreement except as
otherwise reflected in the Exchange Act Filings or the Term Sheet, (a) the
business of the Company and its Subsidiaries has been carried on and conducted
in all material respects, in the ordinary course of business consistent with
past practice and (b) there has not been any material adverse effect or any
fact, circumstance, event, change, occurrence or effect that, individually or in
the aggregate, would be reasonably expected to have a material adverse effect,
and (c) there has not been: (i) any declaration, setting aside or payment of any
dividend or other distribution in cash, stock, property or otherwise in respect
of the Company’s or any of its Subsidiaries’ capital stock, except for any
dividend or distribution by a Subsidiary to the Company; (ii) any redemption,
repurchase or other acquisition of any shares of capital stock of the Company or
any of its Subsidiaries; (iii) any material change by the Company in its
accounting principles; or (iv) any material tax election made by the Company or
any of its Subsidiaries or any settlement or compromise of any material tax
liability by the Company or any of its Subsidiaries;
 
(g) The Company has also previously furnished the Purchaser the10-Q and the10-K,
each as filed with the Securities and Exchange Commission.  The capitalization
table as reflected in the 10-K is true and complete. The audited financial
statements therein contained present fairly, in all material respects, the
financial position of the Company as of December 31, 2010;
 
(h) All consents, approvals or authorizations of or declarations, registrations
or filings with any agency, authority, instrumentality, regulatory body, court,
administrative tribunal or other entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any central bank or similar monetary or regulatory authority), and
any corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing (“Governmental Authority”) or
any other Person, including any creditor or stockholder of the Company, required
in connection with the execution or delivery by the Company of the Common Stock
to which the Company is a party, or the performance by the Company of its
obligations hereunder and thereunder, or as a condition to the legality,
validity or enforceability of Common Stock have been obtained or effected on or
prior to the date hereof;
 
(i) There are no actions, suits, or proceedings pending, or, to the Company’s
knowledge, threatened against or affecting the Company, or any of
its  properties or rights which, if adversely determined, individually or in the
aggregate would have a material adverse effect.  There are no actions, suits or
proceedings pending, or, to the Company’s knowledge, threatened in writing
against the Company which seek to enjoin, or otherwise prevent the consummation
of, the transactions contemplated herein or to recover any damages or obtain any
relief as a result of any of the transactions contemplated herein in any court
or before any arbitrator of any kind or before or by any governmental authority;
 
(j) All material agreements to which the Company or any of its Subsidiary are a
party or to which the property or assets of the Company or any of its
Subsidiaries are subject are included as part of or specifically identified in
the Exchange Act Filings;
 
(k) Except as may have been waived, the Company is not in default under or with
respect to any provision of any of its securities, organizational documents, or
of any agreement, undertaking, contract, indenture, mortgage, deed of trust or
other instrument, document or agreement to which it is a party or by which it or
any of its property is bound which, individually or together with all such
defaults, could reasonably be expected to have a material adverse effect.
 
(l) The Company possesses all material franchises, certificates, licenses,
permits, registrations, and other authorizations from Governmental Authorities,
that are necessary for the ownership, maintenance and operation of their
respective properties and assets, and for the conduct of its businesses as now
conducted, and the Company is not in violation of any thereof in any material
respect;
 
(m) The Company is not now and has not been, at any time, during the past 10
years, a shell company, as defined by Rule 405 of the Securities Act of 1933;
 
(n) Neither this Agreement nor any other document, certificate or statement
furnished to the Purchaser by or on behalf of the Company in connection
herewith, including but not limited to the Term Sheet, contained, as of its
respective date, or now contains, any untrue statement of a material fact or as
of any such date omitted, or now omits, to state a material fact necessary in
order to make the statements contained herein and therein not misleading.
 


7.          Covenants.
 
To the extent it may be required, the Company shall file with the Commission a
Current Report on Form 8-K (“Form 8-K”) disclosing the sale of unregistered
securities to the Purchaser, the entry into this Subscription Agreement and a
press release announcing the sale of the Units to the Purchaser within the
required time period.
 
8.          Indemnification.  Each of the parties hereto agrees to indemnify and
hold harmless the other party their respective officers, directors, employees,
agents, control persons and affiliates from and against all losses, liabilities,
claims, damages, costs, fees and expenses whatsoever (including, but not limited
to, any and all expenses incurred in investigating, preparing or defending
against any litigation commenced or threatened) based upon or arising out of any
actual or alleged false acknowledgment, representation or warranty, or
misrepresentation or omission to state a material fact, or breach by such party
of any covenant or agreement made by such party herein or in any other document
delivered in connection with the Transaction Documents.
 
9.           Irrevocability; Binding Effect.  The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.  If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives and permitted assigns.
 
10.           Modification.  This Subscription Agreement shall not be modified
or waived except by an instrument in writing signed by the party against whom
any such modification or waiver is sought.
 


11.           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at the address set forth above or (b) if
to the Purchaser, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section 12).  Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.
 


12.          Assignability.  This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of the Units, and the shares of Common
Stock issuable by the Company shall be made only in accordance with all
applicable laws.
 
13.          Applicable Law.  This Subscription Agreement shall be governed by
and construed under the laws of the State of Illinois as applied to agreements
among Illinois residents entered into and to be performed entirely within
Illinois.  Each of the parties hereto (1) agree that any legal suit, action or
proceeding arising out of or relating to this Agreement shall be instituted
exclusively in the 19th Judicial Circuit Court of Lake County, Illinois, or in
the United States District Court for the Northern District of Illinois, (2)
waive any objection which the Company may have now or hereafter to the venue of
any such suit, action or proceeding, and (3) irrevocably consent to the
jurisdiction of the 19th Judicial Circuit Court of Lake County, Illinois, and
the United States District Court for the Northern District of Illinois in any
such suit, action or proceeding.  Each of the parties hereto further agrees to
accept and acknowledge service of any and all process which may be served in any
such suit, action or proceeding in the 19th Judicial Circuit Court of Lake
County, Illinois, or in the United States District Court for the Northern
District of Illinois and agrees that service of process upon it mailed by
certified mail to its address shall be deemed in every respect effective service
of process upon it, in any such suit, action or proceeding.  THE PARTIES HERETO
AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT
OR AGREEMENT CONTEMPLATED HEREBY.
 
14.          Blue Sky Qualification.  The purchase of Units under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Units from applicable Federal and
state securities laws.  The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.
 
15.          Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.
 
16.          Confidentiality.  The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence (the
“Information”).  The Purchaser agrees not to divulge, communicate or disclose,
except as may be required by law or for the performance of this Subscription
Agreement, or use to the detriment of the Company or for the benefit of any
other person or persons, or misuse in any way, any confidential information of
the Company, including any scientific, technical, trade or business secrets of
the Company and any scientific, technical, trade or business materials that are
treated by the Company as confidential or proprietary, including, but not
limited to, ideas, discoveries, inventions, developments and improvements
belonging to the Company and confidential information obtained by or given to
the Company about or belonging to third parties.  The Purchaser represents that
each of its equity owners have signed similar confidentiality agreements
covering the Information.
 


17.          Miscellaneous.
 


(a)            This Subscription Agreement, constitutes the entire agreement
between the Purchaser and the Company with respect to the subject matter hereof
and supersede all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof.  The terms and provisions of this
Subscription Agreement may be waived, or consent for the departure therefrom
granted, only by a written document executed by the party entitled to the
benefits of such terms or provisions.
 


(b)           Each of the Purchaser’s and the Company’s representations and
warranties made in this Subscription Agreement shall survive the execution and
delivery hereof and delivery of the Common Stock.
 
(c)           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.
 
(d)           This Subscription Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.
 
(e)           Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.
 
(f)           Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.
 


 
- REMAINDER OF THIS PAGE IS BLANK -

 



 
 

--------------------------------------------------------------------------------

 



 


ANTI-MONEY LAUNDERING REQUIREMENTS




The USA PATRIOT Act
 
What is money laundering?
How big is the problem and why is it important?
 
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002 all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
 
To help you understand theses efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering activity at $1 trillion a year.




 
 
Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.
 
As part of our required program, we may ask you to provide various
identification documents or other information.  Until you provide the
information or documents we need, we may not be able to effect any transactions
for you.










 
 

--------------------------------------------------------------------------------

 

Z TRIM HOLDINGS, INC.
SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT,


Purchaser hereby elects to purchase a total of ______ Units at a price of
$________ per Unit (NOTE: to be completed by the Purchaser).




Date (NOTE: To be completed by the Purchaser): __________________, 2010


If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:


____________________________                                                                ______________________________
Print
Name(s)                                                                Social
Security Number(s)


___________________________                                                      ______________________________
Signature(s) of
Purchaser(s)                                                                Signature


____________________________                                                                ______________________________
Date                                                      Address


If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:




Name
By:           ______________________________
Name
______________________________
Federal Taxpayer Identification Number


By:_________________________                                                                ______________________________
Name:                                                State of Organization
Title:


___________________________                                                      ______________________________
Date                                                      Address




Z TRIM HOLDINGS, INC.






By:           __________________________
Authorized Officer

 
 

--------------------------------------------------------------------------------

 

Z TRIM HOLDINGS, INC.
ACCREDITED INVESTOR CERTIFICATION


For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):


Initial _______
I certify that I have a net worth (including home, furnishings and automobiles)
in excess of $1 million either individually or through aggregating my individual
holdings and those in which I have a joint, community property or other similar
shared ownership interest with my spouse.

Initial _______
I certify that I have had an annual gross income for the past two calendar years
of at least $200,000 (or $300,000 jointly with my spouse) and expect my income
(or joint income, as appropriate) to reach the same level in the current year.

Initial _______
I certify that I am a director or executive officer of Z Trim Holdings, Inc.
(the “Company”).



 
For Non-Individual Investors

 
(all Non-Individual Investors must INITIAL where appropriate):



Initial _______
The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that is 100% owned by persons who meet one
of the criteria for Individual Investors, above.

Initial _______
The undersigned certifies that it is a partnership, corporation, limited
liability company or business trust that has total assets in excess $5 million
and was not formed for the purpose of investing in the Company.

Initial _______
The undersigned certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.

Initial _______
The undersigned certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of the Subscription Agreement.

Initial _______
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors, above.

Initial _______
The undersigned certifies that it is a U.S. bank, U.S. savings and loan
association or other similar U.S. institution acting in its individual or
fiduciary capacity.

Initial _______
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

Initial _______
The undersigned certifies that it is an organization described in §501(c)(3) of
the Internal Revenue Code with total assets exceeding $5,000,000 and not formed
for the specific purpose of investing in the Company.

Initial _______
The undersigned certifies that it is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.

Initial _______
The undersigned certifies that it is a plan established and maintained by a
state or its political subdivisions, or any agency or instrumentality thereof,
for the benefit of its employees, and which has total assets in excess of
$5,000,000.

Initial _______
The undersigned certifies that it is an insurance company as defined in §2(13)
of the Securities Act of 1933, as amended, or a registered investment company.


 
 

--------------------------------------------------------------------------------

 

Z TRIM HOLDINGS, INC.


Investor Profile
 
(Must be completed by Investor)


Section A - Personal Investor Information
 


Investor Name(s):
_____________________________________________________________________________________
 
Individual executing Profile or Trustee:
____________________________________________________________________________
 
Social Security Numbers / Federal I.D. Number:
__________________________________________________________________
 


Date of
Birth:                                _________________                                              Marital
Status:                              _________________


Joint Party Date of
Birth:                                                      _________________   Investment
Experience (Years): _______


Annual
Income:                                _________________                                              Liquid
Net Worth:                                        _____________


Net Worth: ________________
Home Street Address:
_____________________________________________________________________________________
 
Home City, State & Zip Code:
_____________________________________________________________________________________
 
Home Phone: ________________________ Home Fax: ________________________
 
Home Email: _______________________________
 
Employer:
_____________________________________________________________________________________
 
Employer Street Address:
_____________________________________________________________________________________
 
Employer City, State & Zip Code:
_____________________________________________________________________________________
 
Bus. Phone: __________________________ Bus. Fax: __________________________
 
Bus. Email: ________________________________
 
Type of Business:
_____________________________________________________________________________________















